Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 1 of 23 PageID: 1

    CHIESA SHAHINIAN & GIANTOMASI PC
    A. Ross Pearlson, Esq.
    Brigitte M. Gladis, Esq.
    One Boland Drive
    West Orange, NJ 07052
    Telephone: 973.325.1500
    Facsimile: 973.325.1501

    FRANKEL, RUBIN, KLEIN, PAYNE
     & PUDLOWSKI, P.C.
    Mayer S. Klein, Esq.
    (pro hac vice application forthcoming)
    231 S. Bemiston Avenue
    Suite 1111
    Clayton, MO 63105
    Telephone: 314.725.8000
    Facsimile: 314.726.5837

    Attorneys for Plaintiff
    Harborview Capital Partners, LLC

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



     HARBORVIEW CAPITAL PARTNERS, LLC,                    Civil Action No.
                   Plaintiff,

     vs.
                                                          COMPLAINT
     CROSS RIVER BANK,
                                                          Document Filed Electronically
                   Defendant.


           Plaintiff, Harborview Capital Partners, LLC (“Plaintiff” or “Harborview”), by and

    through its undersigned counsel, for its complaint against Defendant, Cross River Bank

    (“Defendant” or “Cross River”), alleges as follows:

                                              PARTIES

           1.     Plaintiff Harborview is a Delaware limited liability company authorized and

    existing under the laws of Delaware. Plaintiff’s actions and statements set forth hereinafter

    occurred via its authorized agents, employees and representatives.
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 2 of 23 PageID: 2




             2.    Defendant Cross River is a New Jersey banking corporation with its

    principal place of business in Teaneck, New Jersey. Defendant’s actions and statements set

    forth hereinafter occurred via its authorized agents, employees and representatives.

                                    JURISDICTION AND VENUE

             3.    Plaintiff is a Delaware limited liability company and Defendant is a New

    Jersey entity and therefore there is diversity between the parties.

             4.    The amount in controversy exceeds $75,000.

             5.    Venue is proper in this Court since Defendant is a resident of the State of New

    Jersey and Plaintiff’s cause of action arose in New Jersey.

                               FACTS COMMON TO ALL COUNTS

                                          Opening of Accounts

             6.    Cross River was established in 2008, with Mr. Gilles Gade (“Gade”) as its

    President. Cross River’s primary place of business is 885 Teaneck Rd, Teaneck, NJ 07666.

             7.    In 2013, Gade maintained a social relationship with Mr. Ephraim Kutner

    (“Kutner”), President of Harborview.

             8.    In 2013, Gade and Kutner discussed Harborview, a new business that Kutner

    had formed with his brother, Jonathan Kutner. Gade asked Kutner to deposit into Cross River

    certain funds belonging to Harborview. Cross River made this request of Harborview to help

    Cross River establish itself financially and grow its modest base of assets/deposits.

             9.    After receiving Cross River’s request for deposits, Harborview expressed

    concern regarding the safety of the monies that Harborview was requested to deposit into Cross

    River.

             10.   In response to Harborview’s concerns, Cross River assured Harborview that

    Harborview’s money would be secure at Cross River.

                                                    2
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 3 of 23 PageID: 3




              11.   In reliance thereon, Harborview began depositing funds at Cross River. Such

    deposits ultimately totaled the sum of $20,000,000.00, within various accounts at Cross River.

                                 Harborview’s Patterns and Practices

              12.   From 2014 onward, Harborview was a substantial customer of Cross River.

    Through Harborview depositing millions of dollars into its various accounts at Cross River,

    Cross River became familiar with the business of Harborview.

              13.   Specifically, Cross River learned that the business of Harborview was domestic

    in nature, and that Harborview did not transact any business outside of the United States.

              14.   Throughout the relationship that Harborview maintained with Cross River,

    Harborview set forth in writing to Cross River, via NUMEROUS ACCOUNT OPENING

    DATA ENTRY FORMS executed by Harborview and its related or affiliated entities, that

    Harborview did not engage in foreign wire activity; the monthly dollar value of Harborview’s

    foreign wire transfers was zero; and that Harborview did not conduct business of a foreign

    nature.

              15.   This information was relayed to Cross River on a form generated by Cross River

    and given to Harborview as its customer. Cross River asked Harborview to complete this form

    in order for Cross River to learn the type of business that Harborview transacts, as well as the

    type of business that Harborview does not transact.

              16.   In January 2015, when Harborview opened an operating account at Cross River,

    the Account Opening Data Entry Form noted the specific Trade Area as USA and checked “no”

    with regards to business conducted of foreign nature. See Exhibit “A”.

              17.   On or about January 17, 2018, Harborview maintained a savings account with

    Cross River, known as account number xxxxxxxxx7 (“Account”).

              18.   When Harborview opened the Account, Harborview again noted within the

                                                   3
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 4 of 23 PageID: 4




    Account Opening Data Entry Form that the Trade Area was USA, that Harborview’s foreign

    wire transfers was zero, and that Harborview did not conduct any foreign business. See

    Exhibit “B”.

           19.     In summary, Harborview repeatedly advised Cross River in writing that

    Harborview did not conduct foreign business and did not make foreign wire transfers.

           20.     Harborview reasonably relied on the fact that the Cross River would read the

    information submitted to it by Harborview, get to know Harborview as a customer, and take

    steps to ensure the parameters set by Harborview in writing on Cross River’s forms would be

    honored.

           21.     Nevertheless, upon receipt of Harborview’s instructions, Cross River did not

    take commercially reasonable security measures, such as coding Harborview’s accounts within

    Cross River’s wire room such that only domestic wires would be processed.

           22.     From 2014 until August 16, 2018, Harborview made 1,171 domestic wire

    transfers from its various accounts at Cross River.

           23.     Each and every one of the aforesaid wire transfers were domestic wire transfers.

           24.     Each and every one of the aforesaid domestic wire transfers were successfully

    accomplished; not one of the aforesaid 1,171 domestic wire transfers failed to transfer funds to

    its intended beneficiary.

           25.     Until August 16, 2018, there were no international wire transfers sent or initiated

    from any of the Harborview accounts at Cross River.

                                       The Fraudulent Transfers

           26.     At some point prior to August 16, 2018, unbeknownst to Harborview, the CEO

    of Harborview’s e-mail account was hacked.

           27.     The hacker added a rule to auto-delete all mail to the CEO’s email inbox, which

                                                    4
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 5 of 23 PageID: 5




    allowed the hacker to send and receive emails from the CEO’s account without the CEO’s

    knowledge.

           28.       From August 16, 2018 through August 27, 2018, the hacker used the CEO’s

    email account to direct Harborview’s Accounting Manager to wire funds internationally.

    Harborview’s Accounting Manager had no knowledge that she was dealing with the hacker as

    opposed to the CEO of Harborview.

           29.       This hacking scheme was well known in the banking industry as “CEO Fraud”

    or “Business Email Compromise.” 1

           30.       At the hacker’s direction, Harborview’s Accounting Manager completed four

    wire transfer forms in total and sent them to Cross River Bank.

           31.       Cross River processed four (4) international wire transfers (“Wire Transfers”)

    from Harborview’s Account as follows: $420,000.00 on August 16, 2018; $95,000.00 on

    August 17, 2018; $325,000.00 on August 24, 2018; and $955,000.00 on August 27, 2018.

           32.       Each transfer was directed to Hang Seng Bank in Hong Kong.

           33.       Upon receipt of each Wire Transfer form, Cross River contacted Harborview’s

    Accounting Manager to confirm the details of the transaction.

           34.       Thus, Cross River contacted the very person who was unknowingly receiving

    direction from the hacker to confirm each Wire Transfer.

           35.       Cross River’s actions belied a security procedure that did not account for the

    well-known methodology of CEO Fraud. 2

           1
               See further information infra, ¶¶ 54 et. seq.
           2
             All allegations herein regarding Cross River’s security procedures are set forth upon
    information and belief, as despite multiple written requests from Harborview, Cross River has
    refused and continues to refuse to provide Harborview with Cross River’s security procedures
    that were in place at the time of the fraudulent Wire Transfers.

                                                       5
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 6 of 23 PageID: 6




            36.    Moreover, Cross River’s actions in processing the Wire Transfers to various

    accounts at Hang Seng Bank in Hong Kong, in direct contradiction to the express directions of

    Harborview that there were to be no international wire transfers from the Account, showed

    Cross River did not have the most basic knowledge of its customer.

                      Cross River’s Inept Response to the Fraudulent Transfers

            a) Cross River Fails to Promptly Advise Harborview of the Failed Wire Transfer

            37.    The initial Wire Transfer of August 16, 2018 failed to properly process from

    Cross River to Hang Seng Bank. Such failure occurred on August 16, 2018, and continued on

    August 17, 18, 19, 20, and 21, 2018 with such Wire Transfer failing to successfully occur each

    time.

            38.    On August 17, 2018, Cross River learned that the initial Wire Transfer of

    August 16, 2018 was not successful. Yet, Cross River failed to notify Harborview about the

    failed Wire Transfer until August 21, 2018.

            39.    Specifically, on August 21, 2018, five (5) days after Cross River processed the

    initial Wire Transfer, Cross River notified Harborview that the August 16, 2018 Wire Transfer

    did not successfully transfer.

            40.    By failing to advise Harborview that the August 16 wire did not successfully

    transfer from August 16, 2018 through August 21, 2018, Cross River allowed the matter to

    remain unresolved for five days.

            41.    While the initial Wire Transfer of August 16, 2018 was not successful, the

    remaining three (3) Wire Transfers, totaling the sum of $1,375,000.00 were successfully

    completed.

            42.    These three (3) Wire Transfers would not have been made but for Cross River’s

    failure to follow commercially reasonable procedures to timely notify Harborview of the failed

                                                  6
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 7 of 23 PageID: 7




    initial Wire Transfer.

           43.     Further, upon information and belief, Cross River failed to follow its own

    policies and/ or the applicable federal banking regulations when it failed to timely notify

    Harborview as to the subject failed wire transfer. This allegation is pled upon information and

    belief as Cross River has failed and refused to turn over to Harborview the applicable banking

    policies that Cross River maintained at the time of the subject failed wire transfer.

                       b) Cross River Fails to Investigate the Failed Wire Transfer

           44.     In addition to not timely notifying Harborview of the failed August 16, 2018

    Wire Transfer, Defendant also failed to investigate the cause of the failed Wire Transfer.

           45.     Cross River exercised no due diligence in order to determine the cause of the

    failed wire transfer and simply stated to Harborview on August 21, 2018, that the wire did not

    successfully transfer.

           46.     Cross River did not try to identify the source of the failure, nor did it reasonably

    investigate why Cross River’s numerous attempts at resending the August 16, 2018 Wire

    Transfer failed.

           47.     This was a lapse in security on Cross River’s part.

           48.     Had Cross River properly and reasonably investigated the failure of the August

    16, 2018 Wire Transfer, Cross River would have discovered that the Wire Transfer was

    fraudulent, thus preventing the three subsequent Wire Transfers from being completed.

           49.     The loss of $1,375,000.00 by Harborview would not have occurred but for Cross

    River’s failure to have and/or implement commercially reasonable security procedures

    requiring Cross River to investigate the cause of the failed August 16, 2018 Wire Transfer.

         c) Cross River Fails to Follow the Instructions and Directions Given by Harborview

           50.     As noted above, at the time Harborview opened its Account at Cross River,

                                                     7
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 8 of 23 PageID: 8




    Harborview had completed an Account Opening Data Entry Form provided by Cross River

    (“Account Form”). See Exhibit “B”.

           51.     The Account Form clearly stated that no foreign wire activity was authorized,

    and that no business would be conducted of a foreign nature.

           52.     The aforesaid opening data entry form was not the first notification by

    Harborview to Cross River that Harborview did not engage in foreign wire activity. In 2015,

    when opening its operating account, Harborview advised Cross River in writing that

    Harborview did not conduct foreign wire activity, that the same was not authorized, and that no

    business would be conducted by Harborview of a foreign nature. See Exhibit “A”.

           53.     All four fraudulent Wire Transfers were processed in bad faith from Cross River

    to Hang Seng Bank, a foreign bank. The three successful Wire Transfers were deposited into

    accounts at Hang Seng Bank.

           54.     The accounts at Hang Seng Bank were maintained by account holders that

    Harborview had never previously heard of; had no contact with; had never done business with;

    had never transferred any money to; and were not in any way associated with Harborview.

           55.     The Wire Transfers set forth above were not authorized by Harborview and were

    the product of fraud.

           56.     The loss of $1,375,000.00 by Harborview would not have occurred but for the

    bad faith Cross River displayed in ignoring the explicit instructions and directions of

    Harborview.

       d) Cross River Fails to Obtain Proper Authority from Plaintiff for the International Wire
                                              Transfers

           57.     Despite the fact that Harborview had made 1,171 wire transfers – WITH ALL

    OF THE SAME BEING DOMESTIC IN NATURE – and despite the above express


                                                  8
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 9 of 23 PageID: 9




    instructions and directions of Harborview that its accounts would be used for domestic wires

    only, Cross River treated the Wire Transfers like domestic wire transfers as opposed to

    international wire transfers.

           58.     At no point did Cross River obtain direct verbal authority from the President or

    Managing Director of Harborview to process the Wire Transfers.

           59.      Given that the Wire Transfers were international wire transfers as opposed to

    domestic wire transfers, Harborview’s prior instructions and directions, and Harborview’s

    established banking patterns, Cross River should have contacted the President and CEO and/or

    the Managing Director of Harborview to verbally confirm the authenticity of these Wire

    Transfers.

           60.     Further, given that CEO Fraud was well known in the banking industry, and

    given the fact that all of Harborview’s prior wires were done domestically and that the Wire

    Transfers in question were going to Hang Seng Bank located in Hong Kong, Cross River

    should have contacted the President and CEO and/or the Managing Director of Harborview to

    verbally confirm the authenticity of these Wire Transfers.

           61.     Cross River exhibited bad faith and lack of knowledge of Harborview in failing

    to directly contact the President and CEO and/or the Managing Director of Harborview to

    verbally confirm the authenticities of the wires.

           62.     Additionally, Cross River failed to make two distinct contacts within

    Harborview to verify the authenticity of the subject Wire Transfers. This evidenced security

    practices that were commercially unreasonable.

           63.     Given the foreign wire request and given that Cross River was aware that

    Ephraim Kutner traveled throughout the United States on a very regular basis and was most



                                                    9
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 10 of 23 PageID: 10




     often not found at the business offices of Harborview, Cross River should have directly

     contacted two authorized signatories at Harborview to verbally verify the authenticity of the

     Wire Transfer requests, or the lack thereof. Instead, Cross River made only one such direct

     communication at Harborview.

            64.    The loss of $1,375,000.00 by Harborview would not have occurred but for Cross

     River’s failure to verbally contact the President and CEO and/or the Managing Director of

     Harborview regarding the Wire Transfers.

       e) Cross River Failed to Follow Commercially Reasonable Banking Practices and its Own
                               Security Measures to Prevent CEO Fraud

            65.    Since Cross River processed the unauthorized and fraudulent Wire Transfers,

     $1,375,000.00 belonging to Harborview was transferred to unauthorized third parties.

            66.     Cross River had an obligation to know its customer and was aware or should

     have made it aware that Harborview did not conduct business with the account holders at Hang

     Seng Bank in Hong Kong.

            67.    By 2018 when the fraudulent Wire Transfers were processed by Cross River,

     this type of wire fraud was well-known in financial circles as the “Business Executive Scam”

     or the “CEO Fraud.” 3 The FBI described the scam as follows:

           The e-mail accounts of high-level business executives (CFO, CTO, etc) are
           compromised. The account may be spoofed or hacked. A request for a wire
           transfer from the compromised account is made to a second employee within the
           company who is normally responsible for processing these requests.

            68.    As early as 2015, the FBI reported that “the majority of the [fraudulent]


            3
               See, Federal Bureau of Investigations Internet Crime Complaint Center. (2016).
     Business email compromise: The 3.1 billion dollar scam. Retrieved from:
     http://www.ic3.gov/media/2016/160614.aspx. See also, Ensign, Rachel Louise. (23 Feb 2020).
     Losing $450,000 in Three Days: Hackers Trick Victims into Big Wire Transfers; Wall Street
     Journal (Online); New York, N.Y.


                                                  10
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 11 of 23 PageID: 11




     transfers” in CEO Fraud and other Business Email Compromise cases, were “going to Asian

     banks located within China and Hong Kong.” 4

            69.     On July 12, 2018, the FBI reported that the real estate industry was a particular

     target of Business Email Compromise schemes. 5

            70.     Despite the industry knowledge of the way CEO Fraud schemes work, and the

     particular vulnerability of companies in the real estate sector, Cross River failed to set up

     appropriate heightened security procedures to catch potential CEO Fraud/Business Email

     Compromise.

            71.     As a result, in an act of bad faith and in breach of commercially reasonable

     security procedures, Cross River processed the fraudulent Wire Transfers though they reeked of

     known fraud: (1) they originated from Harborview’s Account Manager, the “employee within

     the company who is normally responsible for processing these requests”; (2) the CEO of

     Harborview was known to travel frequently, as is typical in CEO Fraud cases; (3) the wires

     were directed to a bank in Hong Kong, one of two countries known since at least 2015 to

     receive the large majority of fraudulent CEO Fraud wires; and (4) Harborview, a real estate

     company particularly vulnerable to CEO Fraud, had never previously wired ANY funds

     internationally.

            72.     Worse, the one step Cross River ostensibly took to confirm the authenticity of

     the wires played right into the hacker’s plan – Cross River called the “second employee”


            4
               See, Federal Bureau of Investigations Internet Crime Complaint Center. (2015).
     Business email compromise public service announcement. Retrieved from:
     https://www.ic3.gov/media/2015/150827-1.aspx.
            5
               See, Federal Bureau of Investigations Internet Crime Complaint Center. (2018).
     Business E-Mail Compromise The 12 Billion Dollar Scam. Retrieved from
     https://www.ic3.gov/media/2018/180712.aspx.


                                                    11
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 12 of 23 PageID: 12




     described by the FBI in paragraph 67, the very employee who had received the fraudulent wire

     requests from the CEO’s compromised account.

            73.     Cross River displayed bad faith and commercially unreasonable security

     procedures when it failed to safeguard against the well-known CEO Fraud when setting up its

     security and confirmation procedures; industry knowledge of how CEO Fraud works should

     have informed the development of commercially reasonable security procedures. At the very

     least, Cross River’s security procedures should have required authentication of the wires

     beyond a single call to the very employee who was or could have been the “second employee”

     in a CEO Fraud case.

            74.     The actions of Cross River, as set forth above, violated acceptable and

     reasonable banking practices and procedures. As such, Cross River’s actions were not taken in

     good faith and were not commercially reasonable.

            75.     Further, upon information and belief, Cross River failed to follow its own

     security procedures.

            76.     As noted above, Cross River continues to refuse to provide Harborview with a

     copy of the security procedures in place at the time of the relevant Wire Transfers.

            77.     Cross River’s refusal to provide Harborview with its security procedures is

     contrary to standard banking practice and, upon information and belief, a violation of Cross

     River’s own practices and procedures.

            78.     Further, upon information and belief, Cross River’s refusal to provide

     Harborview with Cross River’s security procedures suggests that Cross River violated its own

     procedures, and that Cross River violated standard banking practice and commercially

     reasonable banking standards.



                                                    12
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 13 of 23 PageID: 13




            79.     Lastly, upon information and belief, since the events described in this

     Complaint, Cross River enacted new and revised policies and/or procedures to prevent the

     recurrence of the errors it made in this case. Cross River’s actions effectively acknowledge the

     inadequacy of its former procedures as well as the feasibility of simple precautionary measures

     that it failed to implement previously.

            80.     The loss of $1,375,000.00 by Harborview would not have occurred but for Cross

     River’s bad faith in processing the wires in violation of standard banking practice, and but for

     Cross River’s failure to establish and/or adhere to commercially reasonable security standards.

                      f) Cross River Failed to Recover the Improperly Wired Funds

            81.     The Wire Transfer funds were received at Hang Seng Bank by various account

     holders.

            82.     Such account holders maintained their bank account at Hang Seng Bank, which

     is an affiliate bank of HSBC, and principal member of the HSBC Group.

            83.     After the funds were fraudulently wired to the account holders at the HSBC

     affiliate, Cross River continued to act negligently and in bad faith by failing to demand that the

     HSBC affiliate return to its customer (Harborview) the Wire Transfer funds that were

     improperly processed by Cross River.

            84.      Further, Cross River learned that the account holders in Hang Seng Bank – the

     recipients of the fraudulent Wire Transfers – maintained numerous accounts in Hang Seng

     Bank, an affiliate of HSBC. Yet, Cross River failed to take reasonable steps and measures to

     recover the funds from the HSBC affiliate.

            85.     Cross River failed to act in good faith and in compliance with commercially

     reasonable security procedures when processing the Wires and failed to take reasonable steps

     and measures to recover the Wire Transfers once they were improperly processed, which

                                                    13
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 14 of 23 PageID: 14




     constitutes gross negligence and carelessness on behalf of Cross River.

                                                  COUNT I

                     (Violation of N.J.S.A. 12A:4A-201, 12A:4A-202 and 12A:4A-203)

               86.    Plaintiff incorporates the allegations of paragraphs 1-85 as if more fully set forth

     herein.

               87.    N.J.S.A. §§ 12A:4A-201, -202 and -203 govern the issuance and acceptance of

     payment orders by a bank.

               88.    N.J.S.A § 12A:4A-201 sets out the definition of a “security procedure.”

               89.    Pursuant to N.J.S.A. § 12A:4A-202(1), “A payment order received by the

     receiving bank is the authorized order of the person identified as sender if that person

     authorized the order or is otherwise bound by it under the law of agency.”

               90.    Pursuant to N.J.S.A. § 12A:4A-202(2):

                 If a bank and its customer have agreed that the authenticity of payment orders
                 issued to the bank in the name of the customer as sender will be verified
                 pursuant to a security procedure, a payment order received by the receiving
                 bank is effective as the order of the customer, whether or not authorized, if (i)
                 the security procedure is a commercially reasonable method of providing
                 security against unauthorized payment orders, and (ii) the bank proves
                 that it accepted the payment order in good faith and in compliance with
                 the security procedure and any written agreement or instruction of the
                 customer restricting acceptance of payment orders issued in the name of the
                 customer. [Emphasis added.]

               91.    Pursuant to N.J.S.A. § 12A:4A-202(2), Cross River had a duty to establish

     commercially reasonable security procedures regarding wire transfers.

               92.    Cross River further had a duty to safeguard the monies of Harborview through

     establishing and following commercially reasonable security procedures.

               93.    Cross River further had a duty to safeguard against known hacking schemes

     affecting the banking industry through establishing and following commercially reasonable


                                                      14
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 15 of 23 PageID: 15




     security procedures.

            94.     Pursuant to N.J.S.A. § 12A:4A-202(2), Cross River also had a duty to accept the

     payment order only if it could do so in good faith and in compliance with the security

     procedure and any written agreement or instruction of Harborview.

            95.     Cross River had a duty to know its customer, follow the wire transfer

     instructions provided by Harborview when they initially opened their accounts, and the pattern

     of behavior that Harborview established following said openings.

            96.     As set forth in all preceding paragraphs herein, Cross River violated the

     provisions of N.J.S.A. § 12A:4A-202(2) by accepting unauthorized Wire Transfer orders in

     connection with the Account.

            97.     As set forth in all preceding paragraphs herein, Cross River violated the

     provisions of N.J.S.A. § 12A:4A-202(2) by failing to maintain and/or adhere to a commercially

     reasonable security procedure.

            98.     As set forth in all preceding paragraphs herein, Cross River violated the

     provisions of N.J.S.A. § 12A:4A-202(2) by failing to maintain and/or adhere to a commercially

     reasonable security procedure, which failure led directly to the theft of $1,375,000.00 from

     Harborview’s Account by unauthorized transfers, of which Harborview informed Cross River

     immediately upon discovery of said unauthorized transfers.

            99.     In addition, as set forth in all preceding paragraphs herein, because Cross River,

     at a minimum, (i) failed to verbally confirm authorization for the transfers with the President

     and CEO and/or the Managing Director of Harborview, (ii) failed to obtain two verbal

     confirmations, to apply its extensive knowledge of Harborview’s banking patterns and

     practices, (iii) failed to follow Harborview’s written instructions, and (iv) failed to account for



                                                     15
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 16 of 23 PageID: 16




     known CEO Fraud schemes in its security procedures, Cross River failed to accept the wire

     transfer requests in good faith.

             100.    Accordingly, pursuant to N.J.S.A. § 12A:4A-203, the wire transfers were

     unenforceable. Nevertheless, Cross River effectuated the transfers.

             101.    N.J.S.A. § 12A:4A-204 states that if:

                     (1) a receiving bank accepts a payment order issued in the name of its
                         customer as sender which is (i) not authorized and not effective as
                         the order of the customer under section 12A:4A-202, or (ii) not
                         enforceable, in whole or in part, against the customer under section
                         12A:4A-203, the bank shall refund any payment of the payment
                         order received from the customer to the extent the bank is not
                         entitled to enforce payment and shall pay interest on the refundable
                         amount calculated from the date the bank received payment to the
                         date of the refund.

             102.    Given the foregoing, pursuant to N.J.S.A. § 12A:4A-204, Cross River is liable

     for its payment of unenforceable transfers, and thus must refund to Harborview the

     $1,375,000.00 stolen by way of the fraudulent transfers together with interest at the highest rate

     allowed by law from August 27, 2018, and court costs.

             WHEREFORE, Plaintiff, Harborview Capital Partners, LLC prays for judgment against

     Defendant Cross River Bank in Count I of its Complaint in the principal sum of $1,375,000.00,

     together with interest at the highest rate allowed by law from August 27, 2018, court costs and

     for such other and further relief as this Court deems just and proper.

                                                 COUNT II

                                        (Negligent Misrepresentation)

             103.    Plaintiff incorporates the allegations of paragraphs 1-102 above as if more fully

     set forth herein.

             104.    In 2013, Gade and Kutner discussed Harborview, a new business that Kutner

     had formed. Gade requested that Kutner deposit into Cross River certain funds belonging to

                                                     16
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 17 of 23 PageID: 17




     Harborview. Cross River made this request of Harborview to help Cross River establish itself

     financially and grow its modest base of assets/deposits.

              105.     After receiving Cross River’s request for deposits, Harborview expressed

     concern regarding the safety of its monies that Harborview was requested to deposit into Cross

     River.

              106.     In response to Harborview’s concerns, Cross River assured Harborview that

     Harborview’s money would be secure at Cross River. Cross River represented to Harborview

     that Cross River maintained and followed first-rate security policies and procedures, and that

     Harborview’s deposits would always remain safe and secure at Cross River.

              107.     In reliance thereon, Harborview began depositing funds at Cross River. Such

     deposits ultimately totaled the sum of $20,000,000.00, within various accounts at Cross River.

              108.     When Harborview deposited $6,800,000.00 into a savings account at Cross

     River on or about January 17, 2018, Harborview justifiably relied on the aforesaid

     representations of Cross River that Cross River maintained and followed first-rate security

     policies and procedures, and that Harborview’s deposits would always remain safe and secure

     at Cross River.

              109.     But for said representations, Harborview would never have opened any bank

     accounts at Cross River.

              110.     But for said representations, Harborview would never have deposited the

     aforesaid $6,800,000.00 into Cross River.

              111.     But for said representations, there would not have been a banking relationship

     between Harborview and Cross River.

              112.     Such representations were false and negligently made as Cross River did not



                                                     17
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 18 of 23 PageID: 18




     maintain and follow first-rate security policies and procedures and Harborview’s monies did

     not remain safe and secure at Cross River.

            113.    Specifically, as aforesaid, Cross River failed to follow the multiple written

     instructions issued by Harborview pertaining to domestic wires ONLY, failed to implement and

     follow first rate security measures to prevent against the CEO Fraud/Business Email

     Compromise scheme that occurred herein, failed to timely advise as to fraudulent account

     activity, failed to timely investigate fraudulent activity, failed to timely recover fraudulently

     transferred wire funds in the amount of $1,375,000.00 and failed to verify the subject wire

     requests with two distinct and independent contacts with its customer Harborview.

            114.    Further, by providing the Account Opening Data Entry Forms to Harborview

     and requiring its completion, Cross River represented to Harborview that it would read and

     follow the information provided by Harborview on the form in the safekeeping of

     Harborview’s funds and that it would properly advise its employees and agents as to the

     information and instructions provided by Harborview.

            115.    In reliance thereon, Harborview deposited funds totaling $6,800,000.00 into

     Cross River on or about January 17, 2018.

            116.    But for Cross River’s representation that it would read and follow the

     information provided by Harborview on Cross River’s own forms and instruct all employees

     and agents as to the information provided, Harborview would never have deposited

     $6,800,000.00 into Cross River on or about January 17, 2018.

            117.    Such representations were false and negligently made as Cross River did not

     read and follow the information provided by Harborview on the Account Opening Data Entry

     Form, and Cross River did not code Harborview’s account within the wire room to only process



                                                    18
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 19 of 23 PageID: 19




     domestic wires; Cross River processed foreign wires even though Harborview specifically

     stated on the Account Opening Data Entry Form that it only conducts business domestically

     and that any wires would be domestic.

               118.   As a result of its reliance on Cross River’s representations, Harborview has been

     damaged in the amount of $1,375,000.00, which is the amount of the Wire Transfer funds that

     were improperly processed by Cross River.

               WHEREFORE, Plaintiff, Harborview Capital Partners, LLC prays for judgment against

     Defendant, Cross River Bank, in Count II of its Complaint in the principal sum of

     $1,375,000.00, together with interest at the highest rate allowed by law from August 27, 2018,

     costs and for such other and further relief as this court deems just and proper.

                                                COUNT III

                                           (Breach of Contract)

               119.   Plaintiff incorporates the allegations in 1-118 above as if more fully set forth

     herein.

               120.   By virtue of the account opening documents, including the Account Opening

     Data Entry Forms, provided by Cross River to Harborview to complete and sign in connection

     with opening its account at Cross River, Cross River assumed certain contractual duties to

     Harborview.

               121.   Pursuant to Cross River’s account opening documents, it agreed to handle the

     funds it maintained in Harborview’s account in accordance with certain policies and

     procedures. Specifically, pursuant to the Account Opening Data Entry Forms, Cross River

     agreed that it and its employees would follow the information and instructions provided by

     Harborview on the form in the safekeeping of Harborview’s funds.



                                                     19
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 20 of 23 PageID: 20




             122.      As described at length above, the Account Opening Data Entry Forms executed

     by Harborview unambiguously stated that Harborview only conducts business domestically and

     that any wires to be made by Harborview would be domestic in nature.

             123.      Notwithstanding Harborview’s express instructions as set for the in the Account

     Opening Data Entry Form governing Harborview’s account, Cross River processed foreign

     wires from Harborview’s account, thereby breaching the terms of its agreement with

     Harborview, including that contained in the Account Opening Data Entry Form.

             124.    As a direct and proximate result of Cross River’s breach of the terms of the

     Account Opening Data Entry Form, Harborview has sustained damages in the amount of

     $1,375,000.00, which is the amount of the Wire Transfer funds that were improperly processed

     by Cross River.

             WHEREFORE, Plaintiff, Harborview Capital Partners, LLC prays for judgment

     against Defendant Cross River Bank in Count III of its Complaint in the principal sum of

     $1,375,000.00, together with interest at the highest rate allowed by law from August 27, 2018,

     court costs and for such further relief as this Court deems just and proper.

                                                  COUNT IV

                                             (Promissory Estoppel)

             125.        Plaintiff incorporates the allegations of paragraphs 1-124 above as if more fully

     set forth herein.

             126.    As described above, prior to the formation of a banking relationship between

     Cross River and Harborview, Cross River, through its founder Gade, represented to

     Harborview that Harborview’s funds would be secure at Cross River in response to

     Harborview’s concerns regarding the safety of any funds deposited with Cross River.



                                                       20
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 21 of 23 PageID: 21




     Specifically, Cross River promised, among other things, that Cross River maintained first-rate

     security policies and procedures and that it would handle Harborview’s funds in accordance

     with those policies and procedures.

            127.    Cross River expected and intended that Harborview would rely on these

     promises in connection with its effort to induce Harborview to deposit funds with Cross River.

     Harborview reasonably relied on Cross River’s promises that Cross River maintained first-rate

     security policies and procedures when it deposited funds totaling $20,000,000.00 into various

     accounts at Cross River.

            128.     As described herein, Harborview reasonably relied on Cross River’s promises

     to Harborview’s detriment. Cross River failed to follow the multiple written instructions issued

     by Harborview pertaining to domestic wires ONLY, failed to implement and follow first-rate

     security measures to prevent against the CEO/Fraud/Business Email Compromise scheme that

     occurred herein, failed to timely advise as to fraudulent account activity, failed to timely

     investigate fraudulent activity, failed to timely recover fraudulently transferred wire funds in

     the amount of $1,375,000.00 and failed to verify the subject wire requests with two distinct and

     independent contacts with its client, Harborview.

            129.    As described herein, at all times, Harborview’s reliance on Cross River’s

     promises and representations was reasonable and justifiable.

            130.    As a direct and proximate result of the foregoing, Harborview has sustained

     damages in the amount of $1,375,000.00, which is the amount of the Wire Transfer funds that

     were improperly processed by Cross River.

           WHEREFORE, Plaintiff, Harborview Capital Partners, LLC prays for judgment against

     Defendant Cross River Bank in Count IV of its Complaint in the principal sum of



                                                   21
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 22 of 23 PageID: 22




     $1,375,000.00, together with interest at the highest rate allowed by law from August 27, 2018,

     court costs and for such other and further relief as this Court deems just and proper.

                                            JURY DEMAND

            Plaintiff demands trial by jury of all claims and defenses in this action so triable.

                                                   CHIESA SHAHINIAN & GIANTOMASI PC

                                                   By: /s/A. Ross Pearlson
                                                       A. Ross Pearlson, Esq.
                                                       Brigitte M. Gladis, Esq.
                                                       One Boland Drive
                                                       West Orange, NJ 07052
                                                       Telephone: 973.325.1500
                                                       Facsimile: 973.325.1501

                                                   FRANKEL, RUBIN, KLEIN, PAYNE
                                                    & PUDLOWSKI, P.C.
                                                   Mayer S. Klein, Esq.
                                                   (pro hac vice application forthcoming)
                                                   231 S. Bemiston Avenue
                                                   Suite 1111
                                                   Clayton, MO 63105
                                                   Telephone: 314.725.8000
                                                   Facsimile: 314.726.5837

                                                   Attorneys for Plaintiff
                                                   Harborview Capital Partners, LLC




                                                     22
Case 2:21-cv-15146-KM-ESK Document 1 Filed 08/11/21 Page 23 of 23 PageID: 23




                                LOCAL RULE 11.2 CERTIFICATION

            I certify that this matter is not the subject of any other action pending in any court, or of

     any pending arbitration or administrative proceeding; no other action, arbitration or

     administrative proceeding is contemplated to my knowledge; and I know of no other parties

     who should be joined in this action at this time.


                                                   CHIESA SHAHINIAN & GIANTOMASI PC

                                                   By: /s/A. Ross Pearlson
                                                       A. Ross Pearlson, Esq.
                                                       Brigitte M. Gladis, Esq.
                                                       One Boland Drive
                                                       West Orange, NJ 07052
                                                       Telephone: 973.325.1500
                                                       Facsimile: 973.325.1501

                                                   FRANKEL, RUBIN, KLEIN, PAYNE
                                                    & PUDLOWSKI, P.C.
                                                   Mayer S. Klein, Esq.
                                                   (pro hac vice application forthcoming)
                                                   231 S. Bemiston Avenue
                                                   Suite 1111
                                                   Clayton, MO 63105
                                                   Telephone: 314.725.8000
                                                   Facsimile: 314.726.5837

                                                   Attorneys for Plaintiff
                                                   Harborview Capital Partners, LLC




                                                     23
